Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Chen (US 2017/0366024)
Regarding claims 1 and 6, the prior at discloses:
A charge controller (fig 1) configured to control external charging  in which a power storage device included in a vehicle, is charged by a charging facility provided outside the vehicle (par 4-5, 18, 20-21, 29), the charge controller comprising: 
An information acquisition device (detective module communication with control module) configured to acquire weather information (weather information includes at least one of rainfall, special warning, river flooding information, and evacuation information (see at least one of alert module, warn, rainfall, flood (par 9, 22-26)) related to rainfall in a region where the see rainfall, flood, water level/raising in par 23-24, 26),  and 
A control device (in fig 1) configured to stop the external charging when it is determined. based on the weather information and the flooding information acquired by the information acquisition device, that the vehicle is likely to be inundated with water while the vehicle is stationary in the charging facility (interrupt/stop/terminate charging when water level is higher than a default value (par 22-24, 26 and 28)).
(Claim 2) wherein the vehicle is configured to perform the external charging from the charging facility through a charging cable (fig 1-2), and the control device is configured to determine, when the vehicle and the charging facility are connected to each other by the charging cable, whether the vehicle is likely to be inundated with water (fig 1-2).
(Claim 3) wherein the control device is configured to determine whether the vehicle is likely to be inundated with water when the weather information indicates rainfall greater than or equal to a predetermined amount (par 22-24, 26, 28).
(Claim 4) wherein the control device is configured to determine that the vehicle is likely to be inundated with water when the weather information indicates rainfall greater than or equal to a predetermined amount and the flooding information indicates the prediction of flood damage greater than or equal to a predetermined level (par 8, 22-24, 26, 30).
(Claim 5) wherein in the event the vehicle is determined as likely to be inundated with water, when the external charging is being performed, the control device halts the external charging; and when no external charging is being performed, the control device prohibits subsequent external charging (Control module in fig 1 interrupt/stop/terminate/halt charging when water level is higher than a default value (par 22-24, 28)).
(Claim 7) wherein the flooding information includes a flooding hazard map indicating a risk of flooding for each region (par 6, 22-26).
 Claim 8-11 recite similar subject matter and rejected for the same reason. For server, see par 23, 26, 28.




Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851